      Case 4:17-cv-00145-HCM-RJK Document 475 Filed 03/10/21 Page 1 of 1 PageID# 16042

                                 UNITED STATES DISTRICT COURT
                                             EASTERN DISTRICT OF VIRGINIA
                                               NEWPORT NEWS DIVISION
                                            Wednesday, March 10, 2021
MINUTES OF PROCEEDINGS via     ZoomGov
PRESENT: THE HONORABLE Henry Coke Morgan, Jr., Senior United States District Judge
Courtroom Deputy: Lori Baxter
Law Clerk: Cameron Johnson                                                Reporter:    Jill Trail, OCR

    Set:       11:00 a.m.                   Started:   11:00 a.m.             Ended:      11:40 a.m.

    Case No.       4:17cv145
                 Royce Solomon, et al.
                            v.
                 American Web Loan, Inc., et al


    Appearances:      Kathleen M. Donovan-Maher, Leonard A. Bennett, Matthew B. Byrne, and David W.
    Thomas, Steven J. Buttacavoli and Norman Berman for the Plaintiffs. Charles K. Seyfarth, Jonathan Paikin,
    Elizabeth S. Turner, Saba Bazzazieh, Thomas Strickland, Robert M. Cary, Simon A. Latcovich, Francisco
    Perez, Christopher E. Ondeck, Mark Sosnowsky, Matthew Fedor, Drew Sarrett, Irv Ackelsberg, John Grogan,
    Bren J. Pomponio, Patricia Urevich, and Jason Causey for the Defendants.


    Hearing held re Approval of Class Action Settlement .      Arguments of counsel. Comments of Court.
    The parties are directed to file a brief (no more than 10 pages) via email by 12:00 noon on Friday, 3/19/21
    to advise the court what issues, if any, are remaining between the parties. Any attachments to the briefs
    are limited to 5 pages. A hearing is set for 3/24/21 at 11:00 a.m. for further argument. The Court will
    issue an order confirming what has been set forth at this hearing. Court adjourned.
